Citation Nr: 1024070	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
including as secondary to the service-connected right and 
left knee disabilities.  

2.  Entitlement to service connection for depression, 
including as secondary to the service-connected right and 
left knee disabilities.  

3.  Entitlement to an increased rating for residuals, torn 
medial collateral ligament with instability of the left knee, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease (DJD) of the left knee, status 
post arthrotomy.  

5.  Entitlement to an initial rating greater than 10 percent 
for DJD of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision rendered in April 2003 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a videoconference hearing before the 
Undersigned in December 2006.  A transcript of that hearing 
is of record and has been associated with the claims folder.  

In February 2007, the Board remanded the instant case for 
further development.  

In a statement received in April 2010, the Veteran asked that 
his case not be acted on prior to April 21, 2010 so that he 
would have time to submit additional medical evidence.  The 
Board responded in May 2010.  The Veteran was advised that 
his motion for additional time for the submission of evidence 
had been granted, and that he was being allowed 60-days 
(until July 18, 2010) to submit additional evidence.  Later 
that month a statement was received from the Veteran, through 
his Congressman, indicating that he waived his 60-days, and 
that he wished to move forward with case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.   Here, the Veteran 
specifically filed a claim for TDIU in January 2004.  The 
claim was denied in April 2004, and the Veteran did not 
appeal the decision.  In as much as the ratings assigned for 
the Veteran's service connected disabilities have not 
changed, including those on appeal in this decision, 
additional consideration of TDIU is not deemed warranted.

The issues of entitlement to service connection for a heart 
condition, including as secondary to the service-connected 
right and left knee disabilities and entitlement to service 
connection for depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Residuals, torn medial collateral ligament with 
instability of the left knee are productive of no more than 
slight instability.  

2.  Throughout the appeals period, DJD of the left knee was 
productive of complaints of pain, but there is no evidence of 
flexion limited by more than 90 degrees and extension limited 
by no more than 5 degrees.  

3.  Throughout the appeals period, DJD of the right knee was 
productive of complaints of pain, but there is no evidence of 
flexion limited by more than 100 degrees, extension limited 
by more than 5 degrees, or instability.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, torn medial collateral ligament with instability 
of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5257 (2009).  

2.  The criteria for an initial rating in excess of 10 
percent for DJD of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 
(2009).  

2.  The criteria for an initial rating in excess of 10 
percent for DJD of the right knee have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 
5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting.  Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from his disagreement with an 
increased rating claim and the initial evaluations following 
the grant of service connection.  

The Veteran's notice for service connection was received in 
September 2002 prior to the unfavorable decision by the RO.  
Service connection for DJD of the left and right knees were 
granted in a rating decision of April 2003.  He appealed the 
assigned 10 percent disability ratings, respectively.  The 
Courts have held that, once service connection is granted, 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the initial rating claims.  

As for the claim for an increased rating for the residuals, 
torn medial collateral ligament with instability of the left 
knee, the notice requirements under 38 C.F.R. § 3.159(b)(1) 
was also reflected in September 2002 and November 2002 
letters sent to the Veteran prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess/Hartman requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
that the he had actual knowledge of the rating element of the 
claim.  In addition, he was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2008 
and February 2010.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2008 notice was provided to the Veteran, the 
claim was readjudicated in a February 2010 SSOC.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his claims to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and private treatment records with the 
claims file.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  
Additionally, a videoconference hearing was held wherein the 
Veteran testified in December 2006.  

Furthermore, he was also afforded VA examinations, for his 
claims.  His most recent examination was in May 2006.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  No 
assertion has been made that the Veteran's bilateral knee 
disability has worsened since his May 2006 examination.  The 
Board finds the above cited VA examination reports, and in 
particular the May 2006 examination, to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from 
the Veteran, and provided information necessary to evaluate 
his disability under the applicable rating criteria.  

In light of the foregoing, the Board finds no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. §§ 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
appeal arises from an initial rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate in increased-
rating claims in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran claims that his residuals, torn medial collateral 
ligament with instability of the left knee, and DJD of the 
left and right knee are more severe than the current ratings 
reflect.  He also complains of lack of range of motion, pain, 
and swelling of both knees.  

By rating decision of November 1978, service connection for 
torn medial collateral ligament of the left knee, was granted 
and awarded a 10 percent rating, effective from 
November 1977.  The 10 percent rating has been in effect 
since that time.  

Service connection for post traumatic DJD of the left knee 
and DJD of the right knee was granted by rating decision of 
April 2003.  A 10 percent rating was awarded, effective 
August 2002 for each knee.  

X-ray examination performed in April 2001, showed narrowing 
of the medial tibiofemoral joint space, bilaterally and 
slightly more advanced on the left.  There were subchondral 
cystic changes on the left with sclerotic articular margins 
and prominent tibial spines, bilaterally.  Patellofemoral 
space was also narrowed on the left.  Soft tissues were 
normal.  The impression was degenerative osteoarthritis of 
both knees and slightly more advanced on the left.  

In April 2001, the Veteran was seen privately for a follow-up 
of his left knee.  It was noted that he had an arthroscopy in 
1994 and had done well with that, however he had increased 
pain in his left knee in the past two weeks or so.  
Examination showed that the left knee had moderate 
patellofemoral crepitus on range of motion.  He had left knee 
range of motion from zero to 130 degrees.  Right knee range 
of motion was full.  X-rays showed severe osteoarthritis in 
the left knee and moderate osteoarthritis in the right knee.  
He was tried on a Synvisc series .  The physician stated that 
ultimately, knee replacement surgery would be required.  Two 
weeks later, his left knee was doing better following his 
first injection.  The examination showed no knee effusion.  
He was seen the next week after an injection and his left 
knee was better with no effusion.  He underwent another 
injection and was told to follow-up  within 4 to 6 months.  

The Veteran underwent VA examination in April 2003.  He 
described constant aching pain on the medial more than 
lateral side in both knees which increased with activity or 
weather changes.  He complained of diminished range of 
motion.  The pain increased with repetitive activity.  He 
quantitated no additional loss of function with repetitive 
activity.  He described no flare-ups.  Physical examination 
revealed he walked with a waddling gait.  Range of motion on 
the right side showed full extension to 110 degrees of 
flexion.  On the left, he had 5 degrees extension lag with 
flexion of 100 degrees.  He had loss of normal valgus, 
bilaterally.  He had valgus pseudo laxity.  He had tenderness 
along the medial joint line.  He had mild effusion, 
bilaterally.  He had crepitation at the patellofemoral level, 
bilaterally.  No instability was noted.  The diagnostic 
impression was DJD, left knee, severe status post open 
arthrotomy, and DJD, right knee, severe.  

The Veteran underwent VA examination in March 2004.  The 
Veteran related a history of difficulty with both knees.  He 
had occasional swelling and giving way.  He had increasing 
symptoms with activity.  Both knees bothered him with bending 
or standing.  He had difficulty climbing.  He described no 
additional effects of the condition on his usual occupation 
or daily activities.  He described no additional limitation 
following repetitive use or during flare-ups.  On physical 
examination, he walked with a nonantalgic but waddling gait.  
Right knee extension was within 5 degrees of full.  He had 
flexion of 100 degrees.  He had pain at the extremes of 
motion.  He had tenderness to palpation along the medial more 
than lateral joint lines.  He had moderate crepitation and 
mild effusion.  There was no evidence of instability on 
anterior or posterior drawer or anterior Lachman's.  He had 
no varus or valgus instability.  Examination of the left knee 
revealed lack of 5 degrees of full extension and flexion of 
95 degrees.  He had pain on extremes of motion.  He had mild 
effusion and minimal crepitation.  He had tenderness along 
the medial more than the lateral joint line.  He had mild 
valgus pseudo laxity.  He had no instability on anterior or 
posterior drawer or anterior Lachman's.  He had no varus or 
valgus instability.  The diagnostic impression was DJD, right 
knee, moderate and DJD, left knee, moderately severe.  

The Veteran underwent a VA orthopedic examination in May 
2006.  He complained of a constant ache in the right knee.  
He could not stoop at all.  He was unable to walk any 
significant distance.  He had instability at least once a 
week.  He had the instability even with a knee brace.  He had 
no locking.  He had moderate stiffness if he sat for too long 
a period of time.  The stiffness was witnessed by the 
examiner who noticed that the Veteran had a difficult time 
getting his knees working after sitting in the waiting room 
and coming to the examination room.  He related that his 
knees were constantly swollen.  He related that he took 
Vicodin for pain.  He related extreme flare-ups with cold and 
wet weather.  He had braces for both knees.  He stated that 
the braces helped with stability.  He had no re-injury to the 
knees.  He had no subluxation.  His daily activities  were 
very limited as far as walking was concerned.  He had 
difficulty walking any significant distances because of 
severe pain.  He was not currently employed because he was 
medically retires for coronary artery disease.  The Veteran 
indicated that there was absolutely no difference between his 
right and left knee.  He stated that everything that applied 
to the right knee applied to the left knee.  

Physical examination of the left showed the knee to be large 
and arthritic appearing.  He was able to accomplish flexion 
to 90 degrees.  At 90 degrees, he had moderate pain and was 
unable to accomplish flexion beyond that point.  Repeat 
flexion and extension of his knee produced significant pain 
in the joint.  He had weakness of the quad and hamstring 
muscles due to knee pain.  He had no joint line tenderness on 
the medial or lateral aspect of the joint.  He had no 
swelling on the medial or lateral aspect of the joint.  He 
had no tenderness or swelling around the patella.  He had no 
tenderness or Baker's cyst on the posterior aspect of the 
joint.  Medial and lateral stress on the knee showed no 
laxity of the medial or lateral collateral ligaments.  He had 
a negative anterior and posterior drawer sign, which 
indicated intact anterior and posterior cruciate ligaments.  
He had a negative McMurray's sign.  He had a distinct limp in 
watching him walk due to pain.  

Physical examination of the right knee was large and 
arthritic appearing.  The right knee flexion was accomplished 
to 100 degrees.  At 100 degrees, he had moderate pain and was 
unable to accomplish flexion beyond that point.  Repeat 
flexion and extension of his right knee produced significant 
pain in the knee.  He had weakness of the quad and hamstring 
muscles due to knee pain.  He had no tenderness or swelling 
in or around the patella.  He had no tenderness or swelling 
in the medial or lateral aspect of the joint.  He had no 
Baker's cyst or tenderness in the posterior aspect of the 
joint.  Lateral and medial stress on the knee showed no 
laxity of the lateral or medial collateral ligaments.  He had 
negative anterior and posterior drawer sign, which indicated 
intact anterior and posterior cruciate ligaments.  He had 
negative McMurray's sign.  

The examiner opined that pain limited his functional ability 
during flare-ups.  Pain limited his functional ability and it 
more significantly limited his function during flare-ups.  
However, he was significantly disabled from pain in the 
joints, just in normal activities.  He was very limited as 
far as his function was concerned because of joint pain and 
stiffness.  There was a good indication in his x-rays that he 
probably would be a good candidate for replacement for his 
bilateral knees.  However, his coronary artery disease 
probably precludes this at the time of the examination.  He 
did have weakness due to his knee joint pain.  The examiner 
stated that it could be assumed that he had some fatigability 
from the standpoint that any significant increase in motion 
of his knee, like prolonged walking, caused significant 
amounts of pain and limitation in the Veteran's activities.  

The Veteran testified before the Undersigned at a VA 
videoconference hearing in December 2006.  The Veteran 
testified that he had aching in his knees like a toothache 
all of the time.  He also related that his VA and private 
doctors indicated that the only solution for his condition 
was knee replacements, however he was not a candidate for 
knee replacement because of his age and his coronary artery 
disease.  He also testified that he was unable to squat, if 
he did, he would get swelling in the knee joint.  He related 
that he had a lawn tractor but because of his knees, he was 
unable to cut the grass and his wife performed this chore.  

VA outpatient treatment records showed that the Veteran 
underwent Supratz injections for osteoarthritis of both 
knees.  

Private treatment records from C.T.H., MD from 2001 to 2008 
were obtained and associated with the claims folder.  These 
records showed treatment for bilateral knee disability.  The 
records showed ongoing complaints of pain, decreased range of 
motion, the Veteran's gait affected by a limp, severe 
arthritis, and discussion of bilateral knee replacement that 
was vetoed because of the Veteran's coronary artery disease.   
None of the records showed range of motion worse than what 
was shown on VA examination.  The records are also absent any 
findings with regard to instability of the knees.  Indeed, 
the Board's attention is drawn to an October 2008 treatment 
note indicating that the Veteran was seen for complaints of 
shoulder pain after bowling four (4) sets the previous night. 

The General Counsel held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 
can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  


The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

The Veteran's left knee disability was rated under Diagnostic 
Code (DC) 5257 for recurrent subluxation or lateral 
instability.  

The Veteran's left and right knee were also rated for DJD.  

Left knee 

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for 
residuals, torn medial collateral ligament with instability 
and a rating in excess of 10 percent for DJD of the left 
knee, are not warranted.  

First, the Veteran's residuals, torn medial collateral 
ligament with instability is rated under DC 5257 for 
recurrent subluxation or lateral instability.  The objective 
evidence must show slight (10 percent ), moderate 
(20 percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  In this case, there were complaints of 
instability or subluxation made by the Veteran.  The April 
2003 VA examination showed that the Veteran had valgus pseudo 
laxity but no instability was noted.  His March 2004 VA 
examination showed that he made complaints of giving way.   
However, there was no objective evidence of instability.  In 
May 2006, it was noted on VA examination that he wore a brace 
on the left knee which he claimed helped with stability.  
Again, the examination showed no laxity of the medial or 
lateral collateral ligaments.  Although there was evidence of 
pseudo laxity shown on examination, no objective evidence of 
subluxation or lateral instability was shown.  Therefore, the 
preponderance of the evidence weighs against moderate 
instability, necessary to warrant a 20 percent rating for his 
residuals, torn medial collateral ligament with instability.  
Indeed, given the objective findings, to include a recent 
indication that the Veteran bowled four (4) sets in one 
night, the propriety of the 10 percent is questionable.  

The Veteran also has a separate evaluation for DJD of the 
left knee, rated under DC 5010, arthritis due to trauma, 
substantiated by X-ray findings.  This should be rated under 
degenerative arthritis.  Degenerative arthritis, (DC 5003) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  See 38 C.F.R. § 4.45(f) (2009).  

Under DC 5260, limitation of flexion to 60 degrees warrants a 
noncompensable rating; limitation to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants 20 percent; 
and limitation to 15 degrees warrants 30 percent.  

Under DC 5261, limitation of extension to 5 degrees warrants 
a noncompensable rating, limitation to 10 degrees warrants a 
10 percent rating; limitation to 15 degrees warrants a 
20 percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 30 degrees warrants a 40 
percent rating; and limitation to 45 degrees warrants a 
50 percent rating.  

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that the 
Veteran's VA examination in April 2001 showed extension of 
zero and flexion of 130 degrees.  In April 2003, the VA 
examination showed -5 extension and 100 degrees of flexion.  
In May 2006, the VA examination revealed flexion accomplished 
to 90 degrees.  Flexion of 0 to 140 degrees and extension to 
0 degrees are considered anatomically normal.  38 C.F.R. § 
4.71a, Plate II.  

While some limitation of flexion was noted in all of the 
examinations, the evidence does not support a compensable 
rating in excess of 10 percent under DC 5260 for the 
Veteran's left knee disability.  Flexion of the left knee has 
not been shown to be limited to 30 degrees in order to 
warrant a 20 percent rating under DC 5260.  In fact, under 
the rating criteria, the limitation of flexion would not even 
warrant a compensable rating.  Likewise, as the medical 
evidence showed that he had only 5 degrees lack of extension, 
the criteria for a separate compensable rating under DC 5261 
also has not been met.  

The Board acknowledges the Veteran's complaints of pain in 
his left knee, his limitation on standing, running, or 
walking.  It is also noted that the Veteran was given 
injections in the knees for his pain.  The VA examiner 
clearly indicated that knee pain limited the Veteran's 
functional ability, and that he would be very limited due to 
pain and stiffness.  Such was considered when the examiner 
noted that the points where the Veteran's range of motion was 
effected by pain.  However, even considering pain, the 
evidence still does not show a limitation of motion that more 
nearly approximates the criteria for the next higher rating.   
Indeed, given the more recent evidence showing that the 
Veteran actively bowls,  and that he made no complaints of 
knee pain after bowling 4 sets in one evening.  Put another 
way, based on the October 2008 treatment note, along with his 
questionable personal testimony, the Board does not provide 
too much credence to the Veteran's complaints of knee pain 
and disability.

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  As set forth above, the 
X-rays taken did not show ankylosis of the left knee.  
Moreover, range of motion findings do not support ankylosis.  
As such, the evidence does not show that a higher rating 
under DC 5256 is warranted.  


Under DC 5262, a malunion of the tibia and fibula requiring a 
brace warrants a 20 percent evaluation if there is a moderate 
knee or ankle disability.  Although the Veteran did indicate 
that he wore a brace on his left knee, none of the 
examinations noted malunion of the tibia or fibula of the 
left knee, thus, this diagnostic code is not for application.  

In conclusion, the Board finds that the Veteran's left knee 
DJD disability has not manifested symptomatology that more 
nearly approximates the criteria required for a compensable 
rating under DC 5260 or DC 5261.  Limitation of motion is 
shown, but not to a compensable degree for flexion or 
extension, and therefore, under DC 5003/5010, no more than 
the 10 percent rating for limitation of motion for a major 
joint is shown.  

Right knee

As for the Veteran's right knee, he is rated for DJD of the 
right knee.  He is presently rated 10 percent for the is 
disability.  Again, in order to warrant an increased rating 
to 20 percent, under DC 5260, flexion must be limited to 
30 degrees.  At no time during the rating period has the 
Veteran's flexion of the right knee been less than 100 
degrees.  Under DC 5261, extension has not been shown to be 
limited to less than 5 degrees of full.  Therefore, a 
compensable rating has not been shown under limitation of 
flexion or extension for the right knee.   

While limitation of flexion and extension is shown, neither 
finding meets the criteria for a compensable rating.  Flexion 
has been limited to no more than 100 degrees, and extension 
has been shown to lag to no more than 5 degrees.  As such, a 
compensable rating is not warranted under DC 5260 or 5261.  

Recognition is again given to the Veteran's complaints of 
pain in his left knee, limitation on standing, running, or 
walking, and that he has been given injections in the knees 
for his pain.  Again, the VA examination report suggests that 
the Veteran experiences significant decreased functional 
ability due to pain and stiffness.  Such was considered when 
the examiner noted that the points where the Veteran's range 
of motion was effected by pain.  Moreover, as discussed 
above, more recent outpatient treatment records do not show 
range of motion limited to any degree greater than what was 
shown on examination and, to the contrary, shows a disability 
picture suggesting improvement, 

The Veteran's right knee does not show ankylosis, therefore, 
DC 5256 is not for application.  The Veteran does not show 
impairment of the tibia and fibula, therefore, DC 5262 is not 
applicable.  The record also fails to show that the Veteran 
suffers from instability of the right knee.  A separate 
compensable rating under DC 5257 is therefore not warranted.  

In conclusion, the Board finds that the Veteran's right knee 
DJD disability has not manifested symptomatology that 
approximates the criteria required for a compensable rating 
under DC 5260 or DC 5261.  Limitation of motion is shown, but 
not to a compensable degree for flexion or extension, and 
therefore, under DC 5003/5010 no more than the 10 percent 
rating for limitation of motion for a major joint is shown.  

Extra Considerations 

The Board has also considered the Veteran's statements that 
his left and right knee disabilities were worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his residuals, torn collateral ligaments of the 
left knee and DJD of the left and right knees, according to 
the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's residuals, torn collateral ligaments of the 
left knee and DJD of the left and right knees has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings address the criteria under which the disabilities 
are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, during 
the appeal period, there is no evidence of hospitalization as 
a result of his aforementioned right and left knee 
disabilities and no documentation that either disability 
specifically affects his ability to be employed.  The Veteran 
is medically retired from the Postal Service and he stated 
during his December 2006 videoconference hearing that he left 
his employment because of his knees and heart condition.  
However, the evidence of record shows that retirement has 
been attributed to his coronary artery disease and major 
depression.  

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted for his claimed service-
connected residuals, torn collateral ligaments of the left 
knee and DJD of the left and right knee increased ratings.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his residuals, torn collateral 
ligaments of the left knee and DJD of the left and right 
knees warrants increased ratings for any period on appeal.  
For these reasons, the Board finds that the Veteran's 
disabilities do not meet the criteria for ratings in excess 
of 10 percent during any period of the increased rating 
claims.  Therefore, the appeals are denied.  




ORDER

An increased rating for residuals, torn medial collateral 
ligaments with instability of the left knee is denied. 

An initial rating in excess of 10 percent for DJD of the left 
knee is denied.  

An initial rating in excess of 10 percent for DJD of the 
right knee is denied.  


REMAND

The Veteran seeks service connection for a heart condition 
and depression, claimed as secondary to his service-connected 
right and left knee disabilities.  

In February 2007, the Board remanded the aforementioned 
claims, pursuant to a May 2004 opinion provided by his 
private physician, Dr. C.T.H.  Dr. C.T.H. opined that stress 
and obesity from the Veteran not being able to exercise 
caused the Veteran's coronary artery disease and bypass 
surgery and that his service-connected knee disability also 
caused the Veteran to become depressed.  Dr. C.T.H.'s opinion 
raised the possibility that the Veteran's service-connected 
right and left knee disabilities have caused or aggravated 
his heart condition and depression.  A VA examination was 
scheduled and performed in January 2010, and the examiner was 
asked to answer a number of questions regarding the etiology 
of the Veteran's heart condition and depression.  Of import, 
was that the examiner was required to reference Dr. C.T.H.'s 
opinion and to identify any and all bases for the examiner's 
opinion(s).  The January 2010 VA examination report for the 
Veteran's heart condition did not give any rationale for any 
of his findings and additionally, did not address Dr. 
C.T.H.'s findings in his report.  This examination report 
failed to comply with the Board's February 2007 remand 
instructions.  A remand by the Court or the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268,271 (1998).  

As for the claim for service connection for depression, the 
Board notes that the examiner indicated that there was an 
etiological relationship between the Veteran's depression and 
his heart condition.  Because adjudication of the heart claim 
may impact adjudication of the Veteran's claims for service 
connection for depression, the Board concludes that these 
claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The claim for 
service connection for depression is therefore held in 
abeyance pending further development of the Veteran's claim 
for service connection for heart disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the VA 
examiner who examined the Veteran in 
January 2010 in connection with his claim 
for service connection for a heart 
condition.  Have the examiner review the 
record and provide the answers to the 
questions indicated in the February 2007 
Board remand.   Notably, the examiner must 
reference and discuss Dr. C.T.H.'s opinion 
and provide rationale for any opinions 
provided.  If he cannot provide an opinion 
without resort to mere speculation, he 
should state such with supporting 
rationale.

If the examiner is unavailable, the 
Veteran should undergo an additional VA 
examination with another examiner.  The 
examiner should be asked to answer the 
following questions:

(a.)  Is it as likely as not that the 
Veteran's currently diagnosed heart 
condition in any way the result of his 
service-connected right and left knee 
disabilities?  

(b.)  In the alternative, is it as 
likely as not that the service-
connected right and left knee 
disabilities have, in any way, 
aggravated the currently diagnosed 
heart condition?  If the answer to this 
question is in the positive, the 
examiner is further requested to 
determine the degree of aggravation 
caused by the service-connected right 
and left knee disorders in terms of 
percentage of aggravation, to as 
precise a degree as possible, and to 
identify any and all bases for his or 
her opinions.  

(c.)  Finally, in the alternative, is 
at as likely as not that the currently 
diagnosed heart condition is in any way 
the result of the Veteran's active 
service, or any incident thereof?  

The examiner must reference and discuss 
Dr. C.T.H.'s opinion and provide 
rationale for any opinions provided.  
If the examiner cannot provide an 
opinion without resort to mere 
speculation, such should be stated with 
supporting rationale.

2.  If the claims on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case, to include the laws and 
regulations for secondary service 
connection.  The Veteran and his 
representative must have an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issue of 
entitlement to service connection for depression, including 
as secondary to service-connected right and left disabilities 
is held in abeyance during the pendency of the REMAND.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


